IN THE SUPREME COURT, STATE OF WYOMING

                                      2022 WY 140

                                                               October Term, A.D. 2022

                                                                   November 9, 2022

 EDGAR ALLEN STITZEL,

 Appellant
 (Defendant),

 v.                                                S-22-0191

 THE STATE OF WYOMING,

 Appellee
 (Plaintiff).


  ORDER AFFIRMING THE DISTRICT COURT’S JUDGMENT AND SENTENCE
[¶1] This matter came before the Court upon its own motion following notification
Appellant has not filed a pro se brief within the time allotted by this Court. Pursuant to a
plea agreement, Appellant entered an unconditional guilty plea to one count of failure to
register as a sex offender. Wyo. Stat. Ann. § 7-19-302. The district court imposed a three
to five-year sentence, which was suspended in favor of one year of supervised probation.
Appellant filed this appeal to challenge the district court’s April 26, 2022, Order of
Suspended Sentence and Supervised Probation.

[¶2] On September 14, 2022, Appellant’s court-appointed appellate counsel e-filed a
Motion to Withdraw as Counsel, pursuant to Anders v. California, 386 U.S. 738, 744, 87
S.Ct. 1396, 1400, 18 L.Ed.2d 493 (1967). This Court subsequently entered an Order
Granting Motion for Extension of Time to File Pro Se Brief. This Court ordered that, on
or before October 31, 2022, Appellant was permitted to file with this Court a pro se brief
specifying the issues he would like the Court to consider in this appeal. This Court also
provided notice that, after the time for filing a pro se brief expired, this Court would make
its ruling on counsel’s motion to withdraw and, if appropriate, make a final decision on this
appeal. This Court notes that Appellant did not file a pro se brief or other pleading in the
time allotted.
[¶3] Now, following a careful review of the record and the Anders brief submitted by
appellate counsel, this Court finds that appellate counsel’s motion to withdraw should be
granted and the district court’s Order of Suspended Sentence and Supervised Probation
should be affirmed. It is, therefore,

[¶4] ORDERED that the Wyoming Public Defender’s Office, court-appointed counsel
for Appellant Edgar Allen Stitzel, is hereby permitted to withdraw as counsel of record for
Appellant; and it is further

[¶5] ORDERED that the Albany County District Court’s April 26, 2022, Order of
Suspended Sentence and Supervised Probation be, and the same hereby is, affirmed.

[¶6]   DATED this 9th day of November, 2022.

                                                 BY THE COURT:

                                                 /s/

                                                 KATE M. FOX
                                                 Chief Justice